             Case 1:21-cv-00155-KPF Document 18 Filed 07/29/21 Page 1 of 2




                                                                        MEMO ENDORSED
GEORGIA M. PESTANA                        THE CITY OF NEW YORK                                      AMANDA ROLON
Acting Corporation Counsel                                                                Assistant Corporation Counsel
                                      LAW DEPARTMENT                                              phone: (212) 356-2356
                                                                                                     fax: (212) 356-3509
                                             100 CHURCH STREET                                   mobile: (646) 951-3806
                                            NEW YORK, N.Y. 10007                             email: arolon@law.nyc.gov



                                                                          July 29, 2021

VIA ECF
Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

          Re:       Wellington Da Mata v. City of New York, et al., 21 Civ. 155 (KPF)

Your Honor:

               I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana,
Acting Corporation Counsel of the City of New York, and the attorney representing defendant
City of New York in the above-referenced matter. The parties write jointly in accordance with
Your Honor’s Individual Rules to respectfully submit a proposed case management plan.
Further, the parties are also seeking an adjournment of the initial conference, sine die, in light of
the parties mutually agreed upon case management plan with no specific issues either party
wishes to raise with the Court at this time.

                    The parties jointly thank the Court for its time and consideration of this request.

                                                          Respectfully submitted,
                                                           /s/ Amanda Rolon
                                                          Assistant Corporation Counsel
                                                          Special Federal Litigation Division
          Case 1:21-cv-00155-KPF Document 18 Filed 07/29/21 Page 2 of 2




  cc:   VIA ECF
        Sameer Nath, Esq.
        Michael Kevin Pinkard, Esq.
        SIM & DEPAOLA, L.L.P.
        42-40 Bell Blvd., Suite 201
        Bayside, NY 11361
        Attorneys for Plaintiff


The Court understands that the parties wish to adjourn the initial
pretrial conference pursuant to the Court's Individual Rule of Practice
in Civil Cases 3.B. That application is GRANTED. The initial pretrial
conference currently scheduled for August 3, 2021 is hereby ADJOURNED
sine die. The parties are ORDERED to appear for a pretrial conference
on February 8, 2022 at 10:00 a.m. in Courtroom 618 of the Thurgood
Marshall Courthouse, 40 Foley Square, New York, New York.

The Court will endorse the parties' proposed case management plan
under separate cover. Given the extended discovery period proposed by
the parties in their proposed case management plan, the Court does not
contemplate granting any extensions of these deadlines.

Date:     July 29, 2021                SO ORDERED.
          New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE




                                        2
